Citation Nr: 1746606	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  During the course of the appeal, the claims file was permanently transferred to the RO in Waco, Texas which now has jurisdiction over the claim on appeal.

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that service connection for an acquired psychiatric disorder, to include PTSD is warranted, as he believes it to be related to traumatic events reportedly experienced while in service.  However, the Veteran has not been provided a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). See also 38 U.S.C.A. § 5103A (d)(2) (West 2014), 38 C.F.R. § 3.159 (c)(4)(i) (2017). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. This evidence in support of this prong need not be competent evidence. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).

The Veteran's pertinent medical history from as recently as August 2017 lists PTSD and depression as current disabilities.  The Veteran has consistently reported traumatic incidents during service, including one event where he witnessed the dismemberment of a fellow serviceman by an aircraft blade and the other where a helicopter he was flying in struck a tree. See June 2017 Hearing Transcript. The Veteran's DD Form 214 identifies his military operational specialty (MOS) as that of an Attack Helicopter Repairer.  See DD Form 214.  This fact combined with the Veteran's consistency in reporting these incidents lends to his credibility.  The Board finds this to be probative evidence that these events occurred.  The Veteran has reported for VA medical treatment and reported flashbacks and nightmares of the reported events, indicating that there is an association between the acquired psychiatric disorders and service. Finally, there is insufficient competent medical evidence on file as a grant of service connection requires a nexus between the current disability and the service and there is no medical opinion on record.  Thus, in light of the foregoing, the Board finds that VA must provide an examination and obtain a medical opinion that adequately addresses the likely etiology of any acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA. Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2016).

2. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including any outstanding treatment records from Wisconsin, California, or Illinois VA facilities. 

3. Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of the Veteran's acquired psychiatric disorder. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service or is otherwise related to his active duty service. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.

4. Then re-adjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




